                                                                                              V

                                                                                                             fj(p

                                                                                                             >
                                                                                                             i



                 IN THE DISTRICT/SUPERIOR COURT FOR THE
                                 AT       BETHEL
                                                        STATE OF ALASKA
                                                                                       JOd                       ' f

KAELYNNE EPCHOOK and WILLIE
                                                                                                  Vg
LARSON, Individually, et al,
                                                                                                  7
                              PlalnUfFCs),
vs.


LIFEMED AI ASKA, LLC, an Alaska
Limited Liability Company,

                              Defendant(s).
                                                       CASE NO,     •4bt               HtK             .CI
                                                                          SUMMONS
                                                                           AND
                                                                  NOTICE TO BOTH PARTIE5
                                                                 OF JUDICIAL ASSIGNMENT
To Defendant:        LIFEMED ALASKA, LLC

You are hereby summoned and required to
                                        file with the court a written answer to the compl
                                                                                         aint
which accompanies this summons.          Your answer must be filed with the court
at (address): 204 Chief Eddie Hoffman Highway /
                                                FO Box 130 Bethel AiC 99559
within 20 days* after the day you receive this
                                               summons.
In addition, a copy of your answer must be sent
                                                     to:
        Plaintiffs attorney or plaintiff (if unrepresented): David
                                                                   Henderson
       Address: 3003 Minnesota Drive. Suite 203. Ancho
                                                              rage Alaska 99503


If you fall to file your answer within the
                                                required time, a default judgment may be
entered against you for the relief demanded in
                                               the complaint
If you are not represented by an attorney, you
                                                  must Inform the court and ail other parties in
this case, in writing, of your current mailing addres
                                                      s and any future changes to your mailing
address and telephone number.        You may use court form Notice of Change of
Telephone Number (TF-955), available at the
                                                                                      Address /
                                               clerk's office or on the court system's.website
https://public.courte.aiaska.oov/web/forms/docs/t                                              at
                                                 f-955.Ddf. to inform the court

                                               -OR-
If you have an attorney, the attorney must compl
                                                 y with Alaska R. Ov. P. SCO-

                                NOTICE OF JUDICIAL ASSIGNMENT

To: Plaintiff and Defendant

This case has been assigned to Judge

(SEAL)
                                                      CLERK OF COU
               D-lnlwDate
                                                      By:
                                                                          jpjJtyOerk
The state or a state officer or agency named
                                             as a defendant has 40 days to file its answer.
^ou have been served with this summons outsid                                               If
                                               e the United States, you also have 40 days to
      your answer,
QV-100 U0/17Xcs)
                                                                       CM Rules 4, 5, 12, 42(c), S5
SUMMONS


                                                    ATTACHMENT
                                                    ATTACHMENT 1     1
                                                         Page
                                                         Page 1 of 6
 Case 4:19-cv-00001-JWS Document 1-1 Filed 01/07/19 Page 1 of 6 1 of 6
                                                                                                    a
                                                                                    A




             1
                               IN THE SUPERIOR COURT FOR THE STATE OF ALAS

             2
                                       FOURTH JUDICIAL DISTRICT AT BETHEL
                                                                                              fOD
             3                                                                              Dec
                  KAELYNNE EPCHOOK and
                                                                )
             4    WILLIE LARSON, Individually, and              )
                  as Parents of their Minor Child,              )
             5    Mi.,                                          )
             6                                                  )                              7
                                                                                                                 I
                                    Plaintiff^,                 )
             7
                                                                )
                             VS.
             8                                                  )                                                1
                                                                )
             9    LIFEMED ALASKA, LLC, an
                                                                )
                  Alaska Limited Liability Company,
                                                                )
            10
                                                                )
                                    Defendants.
            li
                                                                )
                                                                ) Case No. 4BE-18- L[lL\                CI
            12
                                                        COMPLAINT
                                                                                                                 I
            13                                                                                                   I


                         COME NOW Plaintiffs, KAELYNNE EPCHOOK and WILLIE LARSO
                                                                                                        N, by
            14

                 ami through counsel, and for their Complaint against Defendant LIFEMED
                                                                                        ALASKA,
Z

«g g        1€   LLC, an Alaska Limited Liability Company, state and allege as follows:


Si"^ ! S i8 17                                      Jurisdiction and Venae
         4 18            1         Plaintiffs Kaelynne Epehook [hereinafter "Epchook" j and Willie Larson
°-8
- °
    ,1^8* is
                 ^hereinafter "1 .arson" |. were and are Alaskan Natives and residents of
                                                                                          kwethhik,
           20

:*               Alaska, in the Fourth Judicial District
Si*        21

5                        2.        Plaintiffs are adults aid the natural parents of Plaintiff M. L.. an infant
           22
3
           23    minor, born on June 6, 2018.

           24
                         3.        Defendant LifeMed Alaska. LLC [hereinafter "LifeMed"] is a limitet

           25
                 liability company organized and existing under the laws ofthe State of Alaska.




                                                            ATTACHMENT
                                                            ATTACHMENT 1     1
                                                                 Page
                                                                 Page 2 of 6
         Case 4:19-cv-00001-JWS Document 1-1 Filed 01/07/19 Page 2 of 6 2 of 6
                    I
                    ?




                                4.      The errors and omissions giving rise to the instant suit occurre
               1                                                                                         d in the

               2        Fourth Judicial District of the State of Alaska.

               2
                                5.      This Court has jurisdiction under A.S. 22. 10.020(a).

               <
                                6.      Venue is proper in the Fourth Judicial District
               s

                                                          General Allegations
               fi

                                7.      On or about July 7, 20 1 8, MX. was presented to the emergency
               7                                                                                       room at

                        die Yukon-Kuskokwim Delta Regional Hospital in Bethel,
               8                                                               Alaska, with serious and

               5        worsening fl unlike signs and symptoms.

              10
                                8.       In light of the gravity of M.L's condition, LifeMed was summo
                                                                                                       ned to

              11        transport her by air to facilities in Anchorage for more advanced medical treatment
              12

                                9.      Prior to the flight employees and/or agents of LifeMe
                                                                                              d began
              13

               4        administering Dopamine to M.L. at 206 cc's per hour.


              15              10.       206 cc's of Dopamine per hour is approximately one hundred
                                                                                                   times the

              16        proper amount for a patient with MX.'s level of development
                                                                                    and profile.
              17
                              1 1.      While leaving Bethel, LifeMed personnel suddenly realized they
                                                                                                       were
z
              18
O
» *>                    administering a massive overdose of Dopamine to MX.

9sl  *i 19
!ijSS§8 20                    12.       The massive Dopamine overdose severely and permanently
                                                                                               damaged


iflM a                  MX.'s renal system (kidneys), causing end-stage renal
                                                                              disease, hyperkalemia,
ss«fi
si III 22               hypertension, tachycardia, delayed motor skills, and other serious
                                                                                          ly adverse unintended

Pilll 23
       c;
                        side-effects.
Si*           24


5             25

                        COMPLAINT
                        Epchook v. UftMed Alaska, LIjC
                        Case No, 4BE-18-         CI             Page 2 of 5



                                                               ATTACHMENT
                                                               ATTACHMENT 1     1
                                                                    Page
                                                                    Page 3 of 6
            Case 4:19-cv-00001-JWS Document 1-1 Filed 01/07/19 Page 3 of 6 3 of 6
              L         13.       M.L. will require a kidney-transplant, and/or prospectively, round-the-

              2   clock institutional care and dialysis for the rest of her life,

              3         14.       The acts, errors, and omissions alleged herein have proximately caused


              4   injury and damage to MX., including, but not necessarily limited to:
              5
                                  a)      Physical pain and suffering, past and future;
              6

                                  b)      Severe, significant and permanent physical impairment;


              9                   c)      Permanent disfigurement from scarring caused b\ surgeries;

              9                   d)      Emotional distress and psychological injury, past and future;

             10
                                  e)      Inconvenience and loss of enjoyment of life, past and future;
             11
                                  f)      Medical- and treatment-related expenses, including life-care
             15
                  expenses, past and future;
             13

                                  g)      Other pecuniary losses, past and future, including, but not
             14

             a5   necessarily limited to, lost wages and earnings, lost earning capacity, lost
                                                                                               subsistence

             l6   capability and earnings, and, loss of career and business opportunities.

             17
                        15.       As a proximate result of the acts, errors, and omissions alleged herein,
Z
             18
                  Epchook. and Larson have also suffered injuries and damages, including, but not
is                                                                                                  limited


iiiii;:           to:


                                  a)      Emotional distress and psychological injury, past and future;

                                  b)      Inconvenience and loss of enjoyment of life, past and future;


    ~ e
u- S3
          cf 23                   c)      Loss of domestic and household services, and;
OS'          24
%                                 d)      Loss of child consortium.
5            25


                  COMPLAINT
                  Epchook v. LiJeMed Alaska, LLC
                  Case No. 4BE-1 8-        CI               Pags 3 of 5




                                                              ATTACHMENT
                                                              ATTACHMENT 1     1
                                                                   Page
                                                                   Page 4 of 6
           Case 4:19-cv-00001-JWS Document 1-1 Filed 01/07/19 Page 4 of 6 4 of 6
             1                              Cause of Action - Negligence / Recklessness
                                                [Oil each Plaintiffs' behalf against
             2                                           Defendant LifeMed]

             3
                          16.         Plaintiffs reallege and reincorporate each of the allegations
                                                                                                    heretofore
             4       ,
                   alleged as if fully-incorporated here.

                          17.         Acting through its agents and employees, defendant LifeMe
                                                                                               d failed to

                   exercise that degree of skill, care, and knowledge ordina
                                                                             rily exercised and possessed

              ,,   under the circumstances by health care providers in their
                                                                             respective fields, specialties,

             3     and certifications.

            10
                          18.         Said lapses and breaches of skill, care, and competence
                                                                                              proximately

            1 1 caused the injuries and damages alleged herein.
            12
                          19.         Said lapses and breaches constitute negligence, gross neglige
            13
                                                                                                    nce, and

                   recklessness.
            14


            15           20.          Defendant LifeMed is liable to each of the Plaintiffs in an
                                                                                                  amount to be

            1 6    proved at trial.

            17


Z
            18
     *1                    WHEREFORE^ Plaintiffs pray for relief as follows;
HI ^        13

(Hi!                       1)         For ajudgment in their favor and against Defendant in the minimu
                                                                                                      m sum

5 | § «S ^ j ,     of$100,000.00 per Plaintiff, the exact amount to be proved at trial;
sl*ff                      2)         For costs, interest and attorney's fees, and;
m « n a


lillS 23                   3)         For such other relief as the court may deem just and approp
                                                                                                  riate.
LL
O           24

3           2b

                   COMPLAINT
                   Epchoakv. LifeMed Alaska, LLC
                   Case No. 4BE-18-           a                Page 4 of 5



                                                             ATTACHMENT
                                                             ATTACHMENT 1     1
                                                                  Page
                                                                  Page 5 5 of
                                                                           of 6
                                                                              6
          Case 4:19-cv-00001-JWS Document 1-1 Filed 01/07/19 Page 5 of 6
             1
                        DATED at Anchorage, Alaska, this          day of December, 2018.

             2


             3
                                                     LAW OFFICES DAVID HENDERSON
                                                     Attorney for Plaintiffs Epchook and Larson
            4


             5

                                                     By;
             6

                                                                                       11
             7                                                             i# 980601
                                                                                       0^t roJt
             8



             9


            10



            11


            12


            13


            14


            15


            16


            17


z
            18


h
liSUi       39
        2
1       s    u


illlj •
o|g?| 22
illil       23


            24
3? "»
5           25


                 COMPLAINT
                 Epchook v. LtfeMed Alaska, LLC
                 Case No. 4BE-18-          cr       Page S of 5



                                                           ATTACHMENT
                                                           ATTACHMENT 1     1
                                                                Page
                                                                Page 6 6 of
                                                                         of 6
                                                                            6
        Case 4:19-cv-00001-JWS Document 1-1 Filed 01/07/19 Page 6 of 6
